Citation Nr: 0942061	
Decision Date: 11/04/09    Archive Date: 11/09/09

DOCKET NO.  06-19 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to service connection for numbness in the 
legs.

3.  Whether new and material evidence has been received to 
reopen a claim for service connection for hypochondriasis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from September 1947 to 
March 1948.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, that denied service connection for a low 
back disability and numbness of the legs, and determined that 
new and material evidence had not been submitted to reopen a 
claim for service connection for hypochondriasis.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).

The Veteran provided testimony at a hearing conducted before 
personnel at the RO in October 2006.  A transcript of this 
hearing has been associated with the Veteran's VA claims 
folder.

In August 2008, the Board remanded this case for additional 
development, to include a VA medical examination which 
addressed the etiology of the low back and leg numbness 
claims, and for adequate notification to be sent to the 
Veteran regarding the new and material evidence claim.  As a 
preliminary matter, the Board finds that the development 
directed by the August 2008 remand has been completed.  Thus, 
a new remand is not required to comply with the holding in 
Stegall v. West, 11 Vet. App. 268 (1998).




FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the instant case have been 
completed.

2.  The competent medical and other evidence of record 
indicates the Veteran's current low back disability was 
incurred as a result of his active service.

3.  The preponderance of the competent medical and other 
evidence of record is against a finding that the Veteran's 
current leg numbness was incurred in or otherwise the result 
of his active military service, to include as secondary to a 
service-connected disability.

4.  Service connection was previously denied for 
hypochondriasis by a May 1948 rating decision.  The Veteran 
was informed of this decision, including his right to appeal, 
and did not appeal.

5.  Although the evidence received since the last prior 
denial of service connection for hypochondriasis was not 
previously submitted to agency decisionmakers, it does not 
relate to an unestablished fact necessary to substantiate the 
claim, is cumulative and redundant of the evidence of record 
at the time of the last prior final denial, and does not 
raise a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  Service connection is warranted for the Veteran's low 
back disorder.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.303 (2009).

2.  Service connection is not warranted for the Veteran's 
numbness in the legs.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 
3.303, 3.310 (2009).

3.  New and material evidence not having been received to 
reopen the claim of entitlement to service connection for 
hypochondriasis, the benefit sought on appeal is denied.  
38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7105 (West 2002); 
38 C.F.R. §§ 3.156(a), 3.159 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes at the outset that, in accord with the 
Veterans Claims Assistance Act of 2000 (VCAA), VA has an 
obligation to notify claimants what information or evidence 
is needed in order to substantiate a claim, as well as a duty 
to assist claimants by making reasonable efforts to get the 
evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A 
and 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2008); see also Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

Initially, the Board notes that, for the reasons detailed 
below, it concludes that service connection is warranted for 
the Veteran's low back disorder.  Consequently, no further 
discussion of the VCAA is warranted for this claim as any 
deficiency has been rendered moot.

With respect to the other appellate claims, the United States 
Court of Appeals for Veterans Claims (Court) has held that 
adequate VCAA notice must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112, 119-20 (2004).  In this case, the Veteran 
was sent pre-adjudication VCAA notice via a letter dated in 
April 2005, which is clearly prior to the August 2005 rating 
decision that is the subject of this appeal.  The Board 
acknowledges that, of the current appellate claims, only the 
low back was specifically referenced by this letter.  
Nevertheless, the Veteran was sent additional VCAA 
notification via an October 2008 letter, followed by 
readjudication of the appellate claims via a July 2009 
Supplemental Statement of the Case which "cures" the timing 
problem associated with inadequate notice or the lack of 
notice prior to the initial adjudication.  Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing 
Mayfield II, 444 F.3d at 1333-34.  

Taken together, the aforementioned VCAA letters informed the 
Veteran of what was necessary to substantiate his claims, 
what information and evidence he must submit, what 
information and evidence will be obtained by VA, and the need 
for the veteran to advise VA of or to submit any evidence in 
his possession that was relevant to the case.  As such, this 
correspondence fully complied with the notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), and the Court's 
holding in Quartuccio, supra.  Moreover, the October 2008 
letter informed the Veteran of the specific information 
regarding disability rating(s) and effective date(s) mandated 
by the Court's holding in Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.   See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).   The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.   The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.   See 
38 C.F.R. § 3.159(b)(1).)

The Board also notes that the Court issued a decision in the 
appeal of Kent v. Nicholson, 20 Vet. App. 1 (2006), which 
established significant new requirements with respect to the 
content of the notice necessary for those cases involving the 
reopening of previously denied claims.  Specifically, the 
Court held that VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim and VA must 
notify the claimant of the evidence and information that is 
necessary to establish his or her entitlement to the 
underlying claim for the benefit sought by the claimant.  
Here, the October 2008 letter noted the prior denial of 
hypochondriasis in March 1948, the basis for that denial, 
informed the Veteran that new and material evidence was 
required to reopen this claim, and described the standard for 
new and material evidence by language consistent with the 
relevant regulatory provisions.  Accordingly, the Board finds 
that this letter was in full compliance with the holding in 
Kent.

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In view of the foregoing, 
the Board finds that the Veteran was notified and aware of 
the evidence needed to substantiate his claims and the 
avenues through which he might obtain such evidence, and of 
the allocation of responsibilities between himself and VA in 
obtaining such evidence.  Accordingly, there is no further 
duty to notify.

The Board further notes that the Veteran has actively 
participated in the processing of his case, and the 
statements submitted in support of his claims have indicated 
familiarity with the requirements for the benefits sought on 
appeal.  For example, statements dated in July 2008 and 
September 2009, the Veteran's accredited representative cited 
to relevant statutes, regulations, and caselaw regarding VA 
benefits, and made arguments in reference thereto.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005) (Mayfield I), 
reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (VA 
can demonstrate that a notice defect is not prejudicial if it 
can be demonstrated ... that any defect in notice was cured by 
actual knowledge on the part of the appellant that certain 
evidence (i.e., the missing information or evidence needed to 
substantiate the claim) was required and that the appellant 
should have provided it.); see also Overton v. Nicholson, 20 
Vet. App. 427 (2006).

In addition, the Board finds that the duty to assist a 
claimant in the development of his or her case has been 
satisfied.  The Veteran's service treatment records are on 
file, as are post-service medical records identified as 
relevant by the Veteran.  Granted, a February 2005 letter to 
a Member of Congress stated that the military record needed 
to answer the inquiry regarding the Veteran was located in 
the area that suffered damage from a July 1973 fire.  
However, the service treatment records were obtained and 
added to the VA claims folder as part of a 1948 claim for VA 
benefits.  The Veteran has not indicated the existence of any 
pertinent service treatment record that is not on file.  
Nevertheless, the Board is cognizant of the fact that in 
situations of missing or destroyed service records it has a 
heightened obligation to explain its findings and conclusions 
and carefully consider the benefit-of-the-doubt rule.  See 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  The case law does 
not lower the legal standard for proving a claim for service 
connection but rather increases the Board's obligation to 
evaluate and discuss in its decision all of the evidence that 
may be favorable to the Veteran.  See Russo v. Brown, 9 Vet. 
App. 46 (1996).  Moreover, there is no presumption, either in 
favor of the claimant or against VA, arising from missing 
records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 
(2005) (wherein the Court declined to apply an "adverse 
presumption" where records have been lost or destroyed while 
in government control which would have required VA to 
disprove a claimant's allegation of injury or disease).

The Board further notes that the Veteran has had the 
opportunity to present evidence and argument in support of 
his claims, to include at the October 2006 RO hearing.  Among 
other things, the Veteran testified that he was treated by 
various doctors for his back problems in the 1960s, but that 
they were now dead and their records unavailable.  See Counts 
v. Brown, 6 Vet. App. 473 (1994) (VA has no obligation to 
seek evidence which the veteran acknowledges does not exist.)  
Nothing indicates that the Veteran has identified the 
existence of any other relevant evidence that has not been 
obtained or requested.  Moreover, he was accorded a VA 
medical examination regarding his low back and leg numbness 
claims in March 2009, which included opinions on the etiology 
of these disabilities.  As these opinions were based upon 
both a physical evaluation of the Veteran, and an accurate 
understanding of his medical history based upon review of the 
VA claims folder, the Board observes that they are supported 
by an adequate foundation.  Further, as detailed in the 
Board's discussion of the merits of this claim, this 
examination is adequate for resolution of this appeal.  
Although no examination was conducted regarding his claimed 
hypochondriasis, under the law an examination is not required 
in the context of new and material evidence claims.  
38 C.F.R. § 3.159(c)(4)(iii); see also 66 Fed. Reg. 45,620, 
45,628 (August 29, 2001).  

In view of the foregoing, the Board finds that VA has 
fulfilled the duty to assist the Veteran in this case.

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence of record.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  Rather, the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, on 
the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 
(2000) (noting that the Board must analyze the credibility 
and probative value of the evidence, account for the evidence 
which it finds to be persuasive or unpersuasive, and provide 
the reasons for its rejection of any material evidence 
favorable to the claimant).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant.  Reasonable doubt is doubt 
which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990).  

In this, and in other cases, only independent medical 
evidence may be considered to support medical findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Here, nothing on file shows that the Veteran has 
the requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his 
contentions cannot constitute competent medical evidence.  38 
C.F.R. § 3.159(a)(1).




I.  Service Connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Evidence of 
continuity of symptomatology from the time of service until 
the present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay witness 
assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  The Board does note, however, that lay evidence 
can be competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (Fed. Cir. 2007).

In this case, the Veteran essentially contends that he 
injured his back in service and that he currently has a low 
back disability and numbness of the legs that are related to 
his service.  He denied having any back problems prior to his 
service.

The Veteran's service treatment records confirm he had back 
problems while on active duty.  For example, records dated in 
September 1947 show a diagnosis of lumbosacral sprain.  
Records dated in February 1948 note that he was treated at a 
hospital in January 1948 for complaints of low back pain and 
numbness of the legs.  He was diagnosed with a 
hypochondriacal reaction, sub-acute, severe, manifested by 
pains in his back and the feeling of numbness in extremities.  
Records dated in February 1948 show that his low back pain 
was thought to be myositis.  It was noted that he injured his 
back while carrying another "E.A." on his back during "P.T."  
At first, he had periodic low back discomfort which became 
constant.  Upon examination, the impression was chronic 
lumbar strain.  However, an X-ray examination of the lumbar 
spine failed to reveal any abnormality.  No discharge 
examination appears to be of record, although there is a 
certificate of disability for discharge indicating he was 
discharged because of the hypochondrical reaction.

No post-service medical records appear to be on file dated 
prior to 1989, approximately 40 years after the Veteran's 
separation from service.  However, these records do note 
treatment for back pain.  These records also show treatment 
for bilateral leg numbness, and that the Veteran sustained a 
back injury in 1998.  In November 2003, he complained of low 
back pain since 1947 and recent numbness in his legs.  He was 
diagnosed with right leg sciatica.  In May 2005, he presented 
for treatment of back and leg pain after a ladder fell on 
him.  An x-ray examination of the thoracic spine revealed 
normal alignment except for mild scoliosis and degenerative 
changes.  There was no evidence of fracture or compression 
fracture.

In a September 2005 medical opinion, the Veteran's private 
physician, Dr. O. D. M. (hereinafter, "Dr. M"), opined that 
he had a chronic back condition which related to an injury 
sustained during military service.  However, no detailed 
rationale appears to have been provided in support of this 
opinion.

The October 2008 VA examiner concluded, in pertinent part, 
that he was unable to opine on the Veteran's claim of a 
lumbar spine impairment (as secondary to his military 
service) without resort to mere speculation.  In a subsequent 
March 2009 addendum, the examiner noted that there was an 
approximate 41-year time span between the Veteran's initial 
evaluation for a lower back strain during military service, 
and a follow-up.  Due to this fact, the examiner concluded 
that it was not at least as likely as not that the Veteran's 
lumbar spine condition was related to his previous military 
service, and that it was as likely that the current 
disability could be related to his occupation following 
military service or activities inside or outside the home.

Although the Board acknowledges there was a 41-year gap 
between the Veteran's discharge from service and his 
subsequent treatment records dated in 1989, the Veteran 
himself has described continuity of symptomatology since 
service.  He also indicated, as noted above, that he did 
receive treatment for his low back problems prior to 1989, 
but that those records are not available as the physicians 
who provided the treatment are now deceased.  Moreover, no 
evidence is of record which refutes the Veteran's account of 
this continuity of symptomatology.  The Board also notes that 
the only post-service back injury indicated by the record is 
in 1998 and 2005, and that the evidence on file confirms he 
received treatment for back problems at least as early as 
1989, years prior to these injuries.

In view of the foregoing, the Board finds that the Veteran 
has demonstrated continuity of symptomatology of low back 
problems since the time of his initial in-service injury to 
the present.  As such, the expressed rationale of the October 
2008 VA examiner's opinion against a finding of service 
connection is refuted.

The Board has already noted that Dr. M did not provide a 
detailed rationale in support of the September 2005 opinion 
relating the current low back disorder to service.  However, 
the Board cannot ignore the fact that such an opinion appears 
to be consistent with the finding that continuity of 
symptomatology has been established, particularly in light of 
the holding in Jandreau and other case law that lay evidence 
can be competent and sufficient to establish a diagnosis of a 
condition when describing symptoms at the time supports a 
later diagnosis by a medical professional.  Further, the 
Court has noted that in light of the benefit of the doubt 
provisions of 38 U.S.C.A. § 5107(b), an accurate 
determination of etiology is not a condition precedent to 
granting service connection; nor is "definite etiology" or 
"obvious etiology."  Alemany v. Brown, 9 Vet. App. 518 
(1996).  Moreover, in Gilbert, supra, the Court stated that 
"a Veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  In Gilbert the Court specifically stated 
that entitlement need not be established beyond a reasonable 
doubt, by clear and convincing evidence, or by a fair 
preponderance of the evidence.  Under the benefit of the 
doubt doctrine established by Congress, when the evidence is 
in relative equipoise, the law dictates that the appellant 
prevails.  

Resolving the benefit of the doubt in favor of the Veteran, 
the Board finds that service connection is warranted for his 
low back disorder.

Despite the foregoing, the Board must find that the 
preponderance of the competent medical and other evidence of 
record is against a finding that the Veteran's current leg 
numbness was incurred in or otherwise the result of his 
active military service, to include as secondary to a 
service-connected disability.  

The Board acknowledges that various treatment records reflect 
the Veteran has described numbness associated with his low 
back disorder.  However, the October 2008 VA examiner 
specifically diagnosed the Veteran as having peripheral 
neuropathy of the lower extremities, a separate and distinct 
condition.  Although the examiner stated this disability was 
of unknown etiology, he specifically found that it was not 
related to his lumbar spine condition.  No competent medical 
evidence is of record which refutes this opinion of the VA 
examiner, or otherwise relates the etiology of the leg 
numbness to active service.  For the reasons stated above, 
the Board has already determined that the VA examiner's 
opinion was supported by a sufficient foundation.  
Consequently, the Board must find that the preponderance of 
the evidence is against this claim, and it must be denied.  
As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application in 
the instant case.  See generally Gilbert, supra; Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

II.  New and Material Evidence

Service connection was previously denied for hypochondriasis 
by a May 1948 rating decision.  The Veteran was informed of 
this decision, including his right to appeal, and did not 
appeal.  Consequently, that decision is now final.

Despite the finality of a prior decision, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed. 38 U.S.C.A. § 5108; 38 
C.F.R. 
§ 3.156(a).  The Court has held that, when "new and material 
evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  
Further, the Court has also held that in order to reopen a 
previously and finally disallowed claim there must be new and 
material evidence presented since the time that the claim was 
finally disallowed on any basis, not only since the time that 
the claim was last disallowed on the merits.  Evans v. Brown, 
9 Vet. App. 273, 285 (1996) (overruled on other grounds).

For claims filed on or after August 29, 2001, 38 C.F.R. § 
3.156(a) provides that a claimant may reopen a finally 
adjudicated claim by submitting new and material evidence.  
New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  

The evidence on file at the time of the May 1948 decision 
included the Veteran's service treatment records, which, as 
already noted, reflect he was diagnosed with a 
hypochondriacal reaction in 1948, and a certificate of 
disability for discharge indicates he was discharged because 
of the hypochondrical reaction.  However, no post-service 
medical records appear to have been of record subsequent to 
discharge, and the May 1948 decision denied service 
connection for hypochondriasis because there was evidence of 
complaints early in service with chronicity shown and there 
was no material personality changes during his 6 month period 
of service.  

The evidence added to the record since the time of the prior 
denial of May 1948 includes post-service medical records 
which cover a period through 2009, in addition to statements 
and hearing testimony from the Veteran.  However, while this 
evidence is "new" to the extent it was not previously of 
record, the Board observes that a thorough review of the 
medical evidence added to the file does not indicate any 
treatment for or diagnosis of hypochondriasis, much less 
medical evidence linking such a diagnosis to active service.  
The Board also notes that the Veteran does not appear to make 
any specific contentions regarding this claim in his 
statements, and acknowledged at his October 2006 RO hearing 
that "I don't know what that word [hypochondriasis] means."  
Transcript, p. 6.  Simply put, nothing in the additional 
evidence specifically refers to the hypochondriasis.  

In view of the foregoing, the Board finds that while the 
evidence received since the last prior denial of service 
connection for hypochondriasis was not previously submitted 
to agency decisionmakers, it does not relate to an 
unestablished fact necessary to substantiate the claim, is 
cumulative and redundant of the evidence of record at the 
time of the last prior final denial, and does not raise a 
reasonable possibility of substantiating the claim.  
Accordingly, new and material evidence has not been received 
pursuant to 38 C.F.R. § 3.156(a).

Inasmuch as new and material evidence has not been received 
to reopen the previously denied claim of service connection 
for hypochondriasis, the Board does not have jurisdiction to 
consider the claim or to order additional development.  See 
Barnett v. Brown, 83 F.3d. 1380 (Fed. Cir. 1996).













ORDER

Entitlement to service connection for a low back disability 
is granted.

Entitlement to service connection for numbness in the legs is 
denied.

New and material evidence not having been received to reopen 
the claim of entitlement to service connection for 
hypochondriasis, the benefit sought on appeal is denied.  




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


